 228DECISIONS OF NATIONAL LABOR RELATIONS BOARDU-ToteM ofOklahoma,Inc.andRetailClerksUnion Local#73, Retail Clerks International As-sociation,AFL-CIO. Case 16-CA-2955June 25, 1968DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERSFANNINGAND BROWNOn November 22, 1967, Trial Examiner JamesV. Constantine issued his Decision in the above-en-titled proceeding, finding that the Respondent hadengaged inand wasengagingin certain unfair laborpractices and recommending that it cease and de-sist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner's Deci-sion.The Trial Examiner further found thatRespondent had notengaged incertain other unfairlabor practices alleged in the complaint and recom-mended that such allegations be dismissed.Thereafter, the Respondent filed exceptions to theTrial Examiner's Decision with a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board The Board has reviewed the rulings ofthe Trial Examiner made at the hearing and findsthatno prejudicial error was committed. Therulings arehereby affirmed. The Board has con-sidered the Trial Examiner's Decision, the excep-tions and brief, and the entire record in the case,and hereby adopts the findings, conclusions, andrecommendationsof the Trial Examiner asmodified herein:1.The Trial Examiner found, and we agree, thatthe Respondentengaged innumerous and flagrantviolations of Section 8(a)(1) of the Act.' Such con-duct included coercive interrogation, threats ofdischarge to defeat unionism, unlawful expressionsof the futility of the employees' selection of aunion, and offers of independent contractor agree-mentsin order to prevent the formation of a union.a.Interrogation:Former General Manager Yar-ton admitted that during the last week in Marchand shortly after the March 31 meeting with theUnion at which it demanded recognition and bar-gaining,he questioned employees as to whetherthey had attended union meetings, how many hadattended, and whether they had signed unionauthorization cards. On or about March 30, Ryanasked Dennis if he or anyone else had signed unioncards and if Dennis had attended the union meetingon the previous evening. We find the above inter-rogation violative of Section 8(a)(1) of the Act.b.Threats of discharge:A meeting of employeeswas held on March 27 by Respondent. Amongother things a proposed independent contractor ar-rangement,working conditions, and company pol-icy were discussed. Yarton said in substance that hewould not put up with collectivebargaining andthat, if it became necessary to close down thestores, the stores would be operated by supervisorsand persons hired off the street. This statement, wefind, was designed to convey to the employees theimpression that the Respondent would discharge allits employees or close its stores rather than recog-nizeand bargain with a union, and thus containedan implied threat of reprisal violative of Section8(a)(1).c.Expressions of futility:During the last week inMarch while Supervisor Lyle was explaining to Par-rish the antiunion motive behind the proposed inde-pendent contractor arrangement, discussed below,Lyle stated that "there isn't any organized labor inour stores, and there never will be." The evidencealso reveals that while Ryan was unlawfully inter-rogating Dennis on March 30, Ryan said that he didnot know how the Union would benefit Dennis, andhe predicted that the Union would never be in theRespondent's organization. The only reasonableconstruction which the employees could place onsuch statements was that the Respondent would seeto it that the Union was not successful and that itwould be futile for the employees to bring in aunion, as Respondent would never recognize it.Such expressions of futility restrain employees andinterfere with their Section 7 rights in violation ofSection 8(a)(1) of the Act.2d.Proposed independent contractor arrangement:Immediately prior to the advent of the Union at theMarch 27 meeting, Respondent distributed to itsemployees copies of the independent contractor'sagreement along with statements that it would notputupwithcollectivebargaining.Shortlythereafter,Respondent made known to the em-ployees that the purpose of the said agreement wasto prevent the possibility of the formation of aunion. Thus, Ryan commented separately to Parrish' In the absence of exceptions,we hereby adoptpro formathe Trial Ex-aminer's dismissal of the allegation that Respondent violated Section8(a)( I) by creating the impression of surveillance,based upon SupervisorRyan's comments to Parrishon April 6,that he knew Parrish and"half ofthe guys"wereon the Union's bargaining committee.'Better Val-11 Stores of Mansfield,Inc., 161 NLRB 762;Steward &Stevenson Services, Inc.,164 NLRB 741.172 NLRB No. 21 U-TOTE M OF OKLAHOMA, INC.and Dennis,while attempting to solicit their signa-tures to such agreements,that its "main reason ...was to rule out [and]prevent organized labor." Inaddition,Lyle expressly manifested Respondent'sunlawful motive by telling Parrish during the lastweek in March that the purpose of the agreementwas to "prevent any organized labor." In our view,Respondent'soffering of independent contractoragreements to its employees prior to and after theadvent of the Union for the stated aim of "pre-vent[ing] organized labor," and in an atmospherefilledwithunlawful coercive overtones, con-stituted conduct necessarily tending to dissuadeand discourage employees from joining togetherand forming a labor organization.The employeescould only conclude from this extreme reorganiza-tion measure that any conduct on their part contra-ry to the announced position of the Respondentmight result in unfavorable repercussions in theiremployment.Since the proposed independent con-tractor arrangement was a sham conceived to deterunion organization,we find that the "offers" andremarks concerning the arrangement were coer-cive 32.The TrialExaminer also found,and we agree,that the Respondent violated Section 8(a)(3) and(1) of the Act by discharging employees JerryDennis and Steven Fryar in reprisal for their unionactivities.DenniswasmanagerandFryarassistantmanager-trainee of Respondent'sstore 902 whendischarged on May 1,allegedly for incurring an in-ventory shortage. Pursuant to a company policy oftaking at least one inventory a month ineach store,an inventory shortageof $935.03 was discoveredfor store 902 on April 26 . General Manager Wal-ters had a second inventory taken on April 27 toverify the accuracy of the previous one, and ashortageof$969.72was revealed.Waltersdiscussed both inventories with Dennis and Fryar,but neither could give an explanation except that"[i]t must be an office error."Both were summari-lydischarged by Walters on May 1, allegedly forthe inventory shortage.Like the Trial Examiner,we find that Dennis andFryar were discriminatorily discharged for unionmembership and activity,and that the inventoryshortage was a mere pretext raised by Respondentto conceal the true reason.Dennis was a known ac-tive union adherent and was instrumental in initiat-ing the union movement at Respondent's stores.3Cf.Conren,Inc.,d/blaGreat Scot Super Market,156 NLRB 592,600-601, enfd.368 F.2d 173 (C.A. 7), cert. denied 386 U.S. 974. In theabsence of exceptions, we hereby adoptproformatheTrial Examiner's229Thus, on March 28 he contacted Union Represen-tativeMike Nobles regarding the formation of aunion.As a result of their conversation severalunion meetings were held on the following day. Atone of these meetings Nobles handed to Dennissome union authorization cards for distribution toemployees, and Dennis thereafter solicited one cardother than his own. Prior to the union meeting heldon the evening of March 30, Dennis visited aboutseven stores to invite the employees to said meet-ing.At a union meeting on April 2, Dennis waselected to the negotiating committee along withseveral other employees. The Respondent was fullyaware of Dennis' active union participation at thetime of his discharge,inasmuch as Ryan had unlaw-fully interrogated Dennis as early as March 30, atwhich time Dennis responded that he had attendeda union meeting and had signed an authorizationcard. Respondent's view of Dennis' union activitywas best illustrated by Ryan's further comments toDennis in the latter part of April at a companydinner for employees that "[i]t looks like the bigAFL-CIO representative is here tonight ... [and] Iwill tell everybody."Fryar was also a known union adherent havingsigned an authorizationcard on March 28. TheRespondent had actual knowledge of his unionsympathies as of the date of the Union's demand onMarch 31, in which all the cards, including Fryar's,were presented to Yarton, who checked each cardagainst the personnel file.While Respondent had a policy of discharging allemployees for theft, it had no such fixed policy orpractice of discharging employees for inventoryshortage not attributable to suspected theft. Therecord contains various incidents involving invento-ry shortages in which no disciplinary action wastaken against the employees. Indeed, Dennis wasemployed as an assistant manager in a store thatwas found short in March, but he was notdischarged, and in fact became storemanager. It isalso quite clear from the record that, after an in-ventoryshortageisdiscovered,Respondentcustomarily attempts to determine the cause of theloss for purposes of evaluating what disciplinary ac-tion, if any, will be taken with respect to the em-ployees concerned. In the instant case no such in-vestigationwas made, but rather, after a shortdiscussion,Walters abruptly discharged Dennis andFryar without any priorwarningor notice.dismissal of the allegation that Respondent violated Section 8(a)( I) byLyle's statement to Fryar on or about March 28 that the independent con-tractor's agreement was "to keep the Union out " 230DECISIONSOF NATIONALLABOR RELATIONS BOARDThe Respondent's precipitous action in discharg-ingDennisand Fryar allegedly for inventoryshortage where it had no definite policy or practiceto do so, when viewed against the background of itsstrong unionanimus, its demonstrated proclivity toengage incoercion of its employees and interferewith their Section 7 rights, and its other unlawfulantiunion conduct, as well as its knowledge ofDennis' and Fryar's union sympathies, warrants theconclusion that Respondent seized upon this situa-tion as an excuse to rid itself of two known unionadherents.3.We find merit in Respondent's exceptions tothe Trial Examiner's findings that Steven Parrishwas discriminatorily discharged in violation of Sec-tion 8(a)(3) and (1) of the Act.Parrish was manager of Respondent's store 905when discharged on April 13, allegedly for invento-ry shortage caused by his own admitted theft. Aperiodic inventory on April 4 revealed a shortage of$545.89. A second inventory taken on April 6 tocheck on the correctness of the earlier one showeda loss of $806.09. On April 7, Respondent's secre-tary-treasurer,Lankford, discussed the shortageswith Parrish, explaining that at this point, pursuantto Respondent's policy, it would attempt to deter-mine what was causing shortages through the use ofa polygraph test. Lankford further explained thatthe test could help in locating the specific source ofthe loss. In response to questions, Lankford statedthat Parrish would be returned to work if he passedthe test. Parrish admitted while testifying that onApril 13 he told the polygraph operator he had pil-fered inventory from his store. Walters, having allthese facts before him, immediately discharged Par-rish that same day.Although the timing of Parrish's discharge inrelation to his union activities and the demon-strated antiunion hostility of Respondent created asuspicion of unlawful motivation, we cannot ignorethat the record plainly establishes that Parrish hadadmitted theft and that Respondent had a definitepolicy and practice of discharging all employees forsuch conduct. In finding that Parrish was unlawfullydischarged, the Trial Examiner erroneously refusedto give any weight to the evidence of Parrish's ad-mitted theft and Respondent's reliance thereon. Heconcluded that such a defense was wholly incon-sistentwith Respondent's assertionthat inventoryshortage motivated the discharge, viewing "inven-tory shortage" and "theft" as two unrelatedgrounds.Unlike the Trial Examiner, we are notwilling to say in these circumstances that Respon-dent presented inconsistent and shifting defenses.On the contrary, the record establishes that theRespondent recognizes that an inventory shortagemay be caused by theft or by other factors, and thatwhen a loss occurs Respondent's normal practice isto investigate and discover the cause of the loss. Inview of the above, and asit isclear that Respon-dent discharged Parrish immediately after learningof hisadmissionof theft, we find that the GeneralCounsel has failed to prove by a preponderance oftheevidencethatRespondent'sdecisiontodischarge Parrish was motivated in whole or in sub-stantial part by union animus.4.We agree with the Trial Examiner, for thereasons stated in his Decision, that the Unionrepresented a majority of the employees in the ap-propriate unit at all relevant times herein.4 We alsofind, for the reasons stated below, that Respondentrefused to recognize and bargain with the Union onand after April I in violation of Section 8(a)(5)and (1) of the Act.As more fully set forth by the Trial Examiner, theUnion secured signed authorization cards from amajority of the employees in the appropriate unit,and on March 31 it demanded recognition, offeredto prove its majority status, and requested bargain-ing with Respondent in a bargaining unit consistingof U-Tote M and One-Stop stores in various loca-tions in Oklahoma. At that time Respondent waspresented with union authorization cards, and, inthepresenceof the union representatives, itcounted the cards and compared the names onthese cards with its personnel records (U-Tote Mand One-Stop) without raising any question as tothe Union's majority status or the appropriatenessof the unit sought. Thereafter, a series of letters wasexchanged in which the Union repeated its demandfor bargaining, and only then did Respondent forthe first time question the Union's majority. TheRespondent, however, had already embarked uponthe aforementioned course of flagrant antiunionconduct.Without passing upon whether or not theRespondent was actually operating the One-Stopstores on or before March 3 1, as found by the TrialExaminer, it is clear that the appropriate unitrequested was in existence at least as of April 1,when Respondent became entitled to possession ofthe newly acquired stores pursuant to a purchaseagreement. In these circumstances, and consideringparticularly that the Union had made repeated de-Member Brown would find that the authorization cards of these em-ployees are valid and that they establish the Union's majority status for thereasons setforth inhis separate statementinDan Howard MfgCo , 158NLRB805, 807, enforcement denied 390 F 22d 304 (C A 7) U-TOTE M OF OKLAHOMA, INC.mands for recognition and bargaining on and afterMarch 31, we find that the Union'sdemand forrecognition on March 31 was of a-continuing na-ture imposing on Respondent a statutory obligationto recognize and bargainwith the Unionat least asof April 1,when it took possession of all stores, un-less it had a good-faith doubt of the majority statusof the Union.The Respondent's widespread substantial antiu-nion conduct in violation of Section 8(a)(3) and(1), occurring both before'and after Respondent'srefusal to extend recognition, clearly reveals thatRespondent's failure to recognize the Union wasbased on its desire to gain time in which to un-dermine the Union, and clearly demonstrates thatRespondent totally rejected the concept of collec-tive bargaining and was acting in bad faith to defeatthe desires of the employees.' Accordingly, we findthat the Respondent refused to recognize and bar-gain with the Union on and after April 1 in viola-tion of Section 8(a)(5) and (1) of the Act.5.The Trial Examiner further found, and weagree for the reasons stated in his Decision, thatRespondent violated Section 8(a)(5) of the Act bydealing directly with employees and thus bypassingthe Union,' and by taking unilateral action affectingwages and other terms and conditions of employ-ment" at a time when Respondent had a duty tobargain with the Union.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner as modifiedbelow and hereby orders that the Respondent, U-Tote M of Oklahoma, Inc., Tulsa, Oklahoma, its of-ficers, agents,successors,and assigns,shall take theaction set forth in the Trial Examiner's Recom-mended Order, as herein modified:1. In paragraph 1(h) of the RecommendedOrder and in the eighth indented paragraph of thenotice, add the words "except to the extent thatsuch rightsmay be affected by an agreementrequiring membership in a labor organization as acondition of employment as authorized in Section8(a)(3) of the Act, as modified by the Labor-Management Reporting and Disclosure Act of1959" after the word "Act."2. In paragraph 2(b) of the RecommendedOrder, delete the words "Steve Parrish" betweenthe words "Offer" and "Jerry."3. In paragraph 2(c) of the RecommendedOrder, delete the words "Steve Parrish" betweenthe words "said" and "Jerry."2314. In the last indented paragraph of the notice,delete the words"Steve Parrish"between thewords"to" and"Jerry."'Fabricators, Incorporated,168 NLRB 140." Joy Silk Mills,Inc,85 NLRB1263 enfd.as modified on other grounds185 F 2d 732 (C A.D C ), cert. denied 341 U.S 914'On April I,Respondent,through its supervisors,distributed to all em-ployees a letter which invited them to feel free to discuss their problemsand complaints directly with Respondent Furthermore,while distributingthis letter and discussing the newly initiated changes in compensation andworking conditions with Dennis,Yartonasked Dennis if the changes weresatisfactory to him and"what moredo you want?" Yartonalso explainedthat the Respondent was attempting to ascertainemployeegrievances sothat they could beadjustedand that the present changes were "certainly astep in the right direction ""These unilateral changes institutedon April 1 included,inter aba, awage increase,the elimination of personalliability for inventoryshortages,Iday off a week, and a relief man at Respondent's expense"ConsolidatedRenderingCompany, dlblaBurlingtonRendering Com-pany,161NLRB 1,fnl,enfd386F2d699(CA 2)TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJAMES V. CONSTANTINE, Trial Examiner: This isan unfair labor practice case litigated under Section10(b) of the National Labor Relations Act, asamended, herein called the Act, 29 U.S.C. 160(b).Itwas initiated by a complaint issued on June 21,1967, by the General Counsel of the NationalLabor Relations Board, herein called the Board,through the acting Regional Director for Region 16(FortWorth,Texas),namingU-ToteM ofOklahoma, Inc., as the Respondent. That complaintisbased on a charge filed on April 6, 1967, andamended June 1, 1967, by Retail Clerks UnionLocal #73, Retail Clerks International Association,AFL-CIO,hereincalled Local 73 or the Union.In substance the complaint as amended at thehearing alleges that Respondent has violated Sec-tion 8(a)(1), (3), and (5) and that such conduct af-fects commerce within the meaning of Section 2(6)and (7) of the Act. Respondent has answered ad-mitting some facts but denying that it committedany unfair labor practices.Pursuant to due notice this case came on to beheard,andwas tried, beforeme at Tulsa,Oklahoma, on July 31 and August 1 and 2, 1967.All parties were represented at and participated inthe hearing, and had full opportunity to introduceevidence, examine and cross-examine witnesses, filebriefs, and offer oral argument. Briefs have beenreceived from Respondent and the General Coun-sel.At the hearing the complaint was amended bydeleting the name of John Lewis as an employee il-legally discharged.This case presents the issues of whether Respon-dent(1) Coercively interrogated employees concern-ing their union membership,activities,and desires; 232DECISIONSOF NATIONALLABOR RELATIONS BOARD(2) Created the impression of surveillance ofprotected activities of employees;(3) Threatened to discharge employees who en-gaged in protected activities and promised benefitsto employees for refraining from becoming orremaining members of the Union;(4) Bargained directly with employees and uni-laterally changed wages and working conditionswithout bargaining collectively thereon with theUnion as majority representative of the employees;(5)Discharged three employees for engaging inunion and other protected activity; and(6) Refused to recognize and bargain collective-ly with the Union as majority representative of theemployees in an appropriate unit.Upon the entire record in this case,and from myobservation of the witnesses,Imake the following:FINDINGS OF FACT1.AS TO JURISDICTIONRespondent, an Oklahoma corporation, is en-gaged in many States in operating stores which sellfood and related products at retail. Only itsOklahoma stores are involved in this proceeding.During the year preceding the issuance of the com-plaint in this case, Respondent sold and distributedproducts valued in excess of $500,000. During thesame period Respondent received at its place ofbusiness in Oklahoma goods valued in excess of$50,000 directly from points outside the State ofOklahoma.Ifind that Respondent is engaged incommerce within themeanins.of Section 2(6) and(7) of the Act, and that it will effectuate the pur-poses of the Act to assert jurisdiction over Respon-dent in this proceeding.II.THE LABOR ORGANIZATION INVOLVEDLocal 73 is a labororganization within the mean-ing of Section2(5) of the Act.III.GENERALCOUNSEL'S VERSION OF THE UNFAIRLABOR PRACTICESA. Interference,Restraint, and CoercionOn March 30, 1967,' Respondent called twomeetings of all employees of One-Stop Stores, achain of retail food stores which Respondent hadjust acquired. About 23 employees attended. Su-pervisorsHolland,Walters,andMelcher werepresent.Walters stated that One-Stop Stores werebeing sold and Melcher said that Respondent hadbought the One-Stop Stores.1.InterrogationAftertheMarch 31meetingwithUnionRepresentativeNobles,atwhich the Union de-manded recognition,"andpossiblybefore,"GeneralManager Yarton questioned employeeswhether they attended union meetings.In the lastweek of March he also asked employees whetherthey signed union cards and how many employeeshad attended the union meeting of March 30.2.Promises of benefit and unilateral changesOn April 1, the day after the Union demandedand was denied recognition,General Manager Yar-ton put in effect,at the directionof VicePresidentLankford, certain policy changes in all Respon-dent's stores.One such change abolished the rela-tionshipof independent contractor betweenRespondent and the store manager.An indepen-dent contractor, according to General ManagerYarton, is "more or less like a franchise" holder.Such a relationship had been introduced in Respon-dent's Tulsa, Oklahoma, area 2 or 3 weeks beforeMarch 31. Copies of proposed independent con-tracts were distributed to employees at the meetingof March 29, mentioned above. See General Coun-sel'sExhibits 42 and 43 for such copies. At thismeetingof March 29, Yarton told employees, inresponse to their questions, they wouldcontinue towork 7 days a week. Yarton also made otherchanges onApril 1, withoutbargainingor consult-ing the Union thereon. See General Counsel's Ex-hibit44.He passed out copies thereof to em-ployees.3. Interference, restraint, and coercionOn March 29, Steven Fryar received from Super-visor Frank Lyle a copy of an individual contract.See GeneralCounsel's Exhibit 42. Lyle asked Fryarto read it, think it over,signit,and return it toLyle. The next day Fryar asked Lyle the purpose ofthe contract. In a "kidding manner" Lyle replied,"This is to keep the Union out." Employee TommyHenry was also present at the time. Nevertheless,Fryar signed the contract and gave it to Lyle. Sincethis statement was made in jest, it is not coercive,and I sofind.ReynoldsMotors, Inc., 167 NLRB318, 318.On March 28, Supervisor Ryan tolde employeeParrish that the independent contractor's agree-ment was designed "to prevent organized labor andto help ... you guys get more money and sort of beon your own."About April 2, Supervisor Frank Lyle discussedthe individual contractor'sagreement(G.C. Exh.43) with Parrish. In their conversation, Lyle saidthat the contracts were not worth the paper theywere written on, and that basically they were in-tended(a) to "bring the closest thing to" granting a'All dates mentioned hereafterrefer to 1967 exceptwhere otherwisenoted U-TOTE M OF OKLAHOMA, INC.233franchise"but yet we have control over you," and(b) "to prevent organized labor." Continuing, Lyleremarked, "There isn't any organized labor in ourstores, and there never will be."A notice dated January 18 called for a meeting ofemployees on January 23 (G.C. Exh. 48). At thatmeeting General Manager Yarton familiarized em-ployees with "the Company and the company poli-cies."A second meeting of employees was held onMarch 27. General Manager Yarton and Super-visors Ryan and Lyle attended on behalf of Respon-dent. Among other things the independent contrac-tor's agreement (G.C. Exh. 43) and the question ofa day off were discussed. In addition, Yarton saidhe would try to settle grievances with a spokesmanselected by the employees, but that he was a com-pany man and "would not put up with collectivebargaining."Continuing,Yarton said that, "ifnecessary, if we closed the stores down he [Yarton]would have George Ryan to operate one and Bon-nie Ryan to operate one and he would operate one,and if he had to, he couldget Niggers[sic] off thestreet to get these stores open." Finally, when anemployee mentioned that One-Stop Stores, whichRespondent was taking over on April 1, had a 6-dayweek, Yarton asserted that all employees afterApril 1 would be on a 7-day week.B.The DischargesGeneralManager Yarton testified that it wasRespondent's policy to discharge an employee who"has a shortage or if he is a thief," and that he firedOrlan White for an inventory shortage and GradyBusby for being a thief. Charles Endicott wasdischarged for an inventory shortage, but hisassistantwas not discharged. However, dischargesin such situations are not mandatory but are left tothe discretion of the general manager. Such em-ployees are in charge of a store and are designatedas managers or assistant managers. Each employeeworks alone. No contention is advanced that theyare supervisors under Section 2(11) of the Act. Ifind that store managers and assistant managers areemployees under Section 2(3) of the Act.When a shortage occurs generally the manager ischarged with and is liable for 55 percent and theassistant manager for 45 percent thereof. Similarly,overages2 in inventory are generally credited to themanager and assistant manager in the same propor-tions; i.e., overages are added to a store's inventoryfor the following month. No one has ever beendischarged for an overage.General Manager Ben M. Walters, Jr., testifiedthat he discharged Jerry Dennis on May 1, StevenFryar3 on May 1, and Steve Parrish on April 13,"based upon the facts that I had before me of aninventory shortage," and, when questioned as to"were there any other factors that went into theconsideration of his discharge," answered "No, sir,none whatsoever." Walters told Fryar that Fryarwas discharged for an inventory shortage.1.The discharges of Jerry Dennis and Steven Fryaras described by General Manager WaltersDennis and Fryar worked at Respondent's storeat 3711 South Harvard, Tulsa, Oklahoma. It isStore 902. Inventories taken of the store showedthat the store was short $372 on March 1,4 $935.03on April 26, and $969.72 on April 27, and was$15.84 over on March 14. There is no standardfigure on inventory shortages determining when anemployee should be discharged, but the matter isleft to the general manager's discretion. Dennis andFryar were replaced by Elmer Smith and AlbertKirk. Inventories taken while the latter two workedat this same store disclosed that the store was short$509.36 on May 30 and $167.21 on June 1.In April and May, the inventory crew consistedof George Ryan, a supervisor,BonnieRyan, hiswife, and Jerry Lyle, the wife of another supervisor.BonnieRyan does no other work for Respondent.Inventories are taken at least once a month in eachstore.General Manager Walters had the inventory ofApril 27 taken to check on the accuracy of that ofApril 26. Then he discussed both inventories withDennis and Fryar, but neither gave an explanationother than to assert "it must be an office error."The inventorysheetsfor April 26 and 27 are inevidence as Respondent's Exhibits 2 and 3.At Store 901 an inventory shortage of $657.04was discovered on February 23. Jack Fuller, thestore manager at that time, was not discharged andhe is stillemployed by Respondent. Store 903 wasover $17.23 on December 26, 1966, $27.21 on theJanuary inventory, and $44.06 on the March inven-tory, and was short $19.02 on the February inven-tory, $913.75 on the April inventory, $669.63 onthe May inventory, and $291.84 in June. The storemanager,Steven Cox, was discharged "because of aconfession that he made that he had taken $500."General Manager Walters testified that a distinctionexistsbetween a theft and a shortage, and repeatedthat Cox "was discharged upon a confession thathe made that he had stolen $500."At Store 904 inventory sheets disclosed ashortage of $313.73 on May 29 and an overage of$464 on June 6. Its manager, Bill Ratliff, wasdischarged because he had an inventory shortage ofapproximately$2,000,accordingtoGeneral'An overage is the amountof merchandisein the storeover and abovethe amount charged to the storeby the office records.3Dennis was manager and Fryar assistant manager ofStore 902'Denniswas charged for 45 percent of this and Orlan White, who wasthe store's manageron March I, was charged for 55 percent 234DECISIONS OF NATIONAL LABOR RELATIONS BOARDManager Walters. However, the $2,000 figure isprobably incorrectas it isbased on the May 29shortage and the June 6 overage. The parties stipu-lated that Ratliff quit, and was not discharged,shortly after an inventory was taken showing ashortage.2.The discharge of Steve Parrisha.The version of General Manager WaltersGeneral Manager Walters discharged Steve Par-rish,managerof Store 905, on April 13 "for inven-tory shortage." Inventory sheets show that Parrishwas short $545.89 on April 4 and $806.09 on April6. See Respondent's Exhibits 4 and 5. The secondinventory was made to check on the correctness ofthefirstone.Then General Manager Waltersdiscussed the shortage with Parrish but the latter"had no reasonable explanation."Other employees discharged by General ManagerWalters for inventory shortages are James Williamsand Mike Gilbhar, but these occurred within 45days of August 1, i.e., after Parrish's discharge.However, Walters finally stated that Gilbhar wasdischarged for confessing to stealing.Store 906 was $616.33 over on April 25 and$251over on May 23. The overage resultedbecause $405 in keys physically present in the storehad not been charged to it.General Manager Walters also discharged two re-liefmen for shortages about 2 years ago, but theywere not U-tote M employees. This apparently oc-curred at One-Stop Stores, where Walters had beengeneral managerfor 20 years prior tothe time thatRespondent purchased those stores.At the hearing,I excluded Respondent's evidencethat Parrish admitted to Jackson Jones,a lie detec-tor operator,that Parrish agreed with employeeLewisto split cashoverages,that Parrish and Lewishad purloined groceries and other items, and thatParrishhadmade illegal sales of Icees inunauthorized cups.This ruling was made because(1)Walters at no time contended that anythingother than an inventory shortage(as distinguishedfrom theft)was the cause of the discharge and (2)Walters told Parrish that the discharge wasprompted solely by an inventory shortage. How-ever,this evidence may become relevant in deter-mining,at the compliance stage of this proceeding,whether, if such misconduct occurred, it will barreinstatementor affect any backpay which may bedue.b.Parrish's versionof hisdischargeFollowingtheMarch 27meeting,Parrishdiscussed the formation of a union with fellow em-ployees Jerry Dennis, Bill Ratliff,Steven Cox, JackFoley, Bill Garrett, and Johnny Lewis. Then onMarch 28,ParrishandLewiscalledUnionRepresentative Nobles, who told them to set up ameetingof employees for March 29.A meeting of employees was held on March 29by the Union. Addressing them, Nobles told them amajority of employees would have to sign cards toauthorize the Union to represent them. Nobles alsogave Parrish some cards. Parrish then distributedthese cards to employees. Another union meetingof employees was held on March 30. Employeeswere notified of it by Parrish and Jerry Dennis.On the day following his inventory, Parrish was"dismissed" and directed to see Vice PresidentLankford the next morning. Parrish did so. Amongother things Lankford said, "You guys were gettingalong real fine until I got up here and all of a sud-den everything blows up in my face. I don't un-derstand it.We had plans of giving you guys aChristmas bonus, a raise, and everything.... If youwant another inventory, we will definitely give it toyou." Upon Parrish's requesting another inventory,Lankford had one taken the next afternoon.Following this second inventory, i.e., on or aboutApril 7, Lankford told Parrish to take a polygraph,or lie detector, test and, if he passed it, Parrishwould be given another, but not thesame, store. Inaddition, Lankford said that "we never fire any-body for shortages,not unlessit is some ridiculousamount like $1,000 or better." In the same conver-sation Lankford said that he had heard of Parrishfrom Supervisor Yarton or Ryan, who was thinkingof promoting Parrish to "supervisor to break in newstores"; that "we think an awful lot of you and ...we sure don't want to lose you." Finally, if Parrishpassed lie detector tests, Lankford agreed, at Par-rish's request, to place Parrish in a store near theUniversity of Tulsa because Parrish planned to at-tend night school there, "providing that you [Par-rish]willquiet down on the Union and we alsomight even help you go through college."About April 6, Supervisor Ryan mentioned toParrish that he, Ryan, could not see "how on earthwe could come up $500 short in the store" and thathe, Ryan, knew that Parrish and "half of the guys"are on the Union's bargainingcommittee.3.The discharge of JerryDennis asrecited by himOn April 2, the Union held ameetingat whichthe employees elected a negotiating committee todeal with Respondent. JerryDennis and Steve Par-rish were among those so elected.Dennis visited seven stores where he invited em-ployees to the union meeting of March 30, and healso distributed one union authorization card to anemployee. In addition, his father made some ar-rangements for Dennis to meet Union Representa-tiveNobles when Dennis and others decided theywanted a unionat thestores.Dennis attended the March 27 meeting of em-ployees.On March 30, Supervisor George Ryanspoke to him. When Ryan asked him if he hadsigned a union card or had been to the union meet- U-TOTE M OF OKLAHOMA, INC.235ing the night before,Dennis replied that he had.Ryan asked to see a card but Dennis replied he hadnone.Then Ryan stated he had a card in his carand asked if everybody had signed cards. Dennisanswered that he guessedthat they had. To thisRyan replied that he could not understand whatgood this would do to Dennis and that he, Ryan,"didn't predict that the Union would be-ever intheU-Tote M organization." A day or two laterRyan asked Dennis if he would sign an independentcontractoragreement(G.C. Exh. 43), explainingthat such agreement gave Dennis a "lot more liber-tieswith the store" and its "main reason ... wasto rule- out organized labor."On April 1, General Manager Yarton told DennisthatRespondent had adopted a "new system"which he wrote down and then explained. SeeGeneral Counsel's Exhibit 44. Effective that day,saidYarton,Respondenthad adopted "the One-Stop" system, so that Dennis would have I day offeach week. Continuing, Yarton said that Dennis"will get a little more raise" and "will not have tostand liable for your inventory or any of yourshortages."Yarton added that"we are trying to gettogether what you guys have been raising so muchcan about and ... I think we have worked out asolution for both parties where they will be satisfiedwith it."Dennis was discharged by General Manager Wal-ters in the presenceof Supervisor Lyle. The reasongivenwas "inventory shortage."Previously, inMarch,ata time when Dennis was assistantmanager and Orlan White was manager,this storehad been about $400 short. Although White had topay for this by deductions from his paychecks,Dennis was neither asked to contribute the usual 45percent nor otherwise reprimanded except to berequired to take a polygraph test.About April 29 or 30, the Company held adinner for its employees at a motel.While Denniswas seated at a table with other employees,Super-visorRyan told him, "It looks like the bigAFL-CIO representative is here tonight....Iwilltell everybody."C. The Refusal ToBargainAs a result of the two meetings with employeesUnion Representative Nobles had obtained 32authorization cards; so he mailed a demand forrecognition on March 31. (G.C. Exh.2) Then, ac-companied by Ted Helms and Don Cook, Noblesbrought the cards on May 31 to the U-Tote M of-fice.At the officethe union representatives metRespondent'sPresidentMelcher,VicePresidentLankford, and General Manager Yarton. Althoughdemand was there made for recognition,itwas de-nied.Melcher said that he had attorneys onretainer,so that he would talk to them and then letNobles know. However, Melcher did not raise anyquestions about the cards submitted by the Union.In addition,Melcher asked Nobles to submit to himby mail a list of benefits which Nobles expected toobtain for the employees.By letter dated April 3,Nobles mailed such a list.See General Counsel'sExhibit 4.Respondent replied to the March 31 and April 3letters ofNobles (G.C. Exh. 2 and 4)by stating itentertained a good-faith doubt of majority and sug-gested that a petition for an election befiled. (G.C.Exhs.5 and 6)By letter dated April 7, NoblesnotifiedMelcher of employee"petitions"and in-sisted on immediate recognition based on "majoritystatus." (G.C. Exh.7)On April 10,Respondentagain denied"recognition based on cards and peti-tions" and reiterated its demand for a "democraticelection." (G.C. Exh. 8.)1.The appropriate unitThe parties have agreed that at least 60 em-ployees comprised the unit which the Union soughtto represent on March 31. (See (G.C. Exh.21, Exh.21, which contains 61 names. The inclusion of Bon-nieM. Ryan in the unit is disputed by the GeneralCounsel.) And they further stipulated thatsaid unitisappropriate for the purposes of collective bar-gaining.Bonnie Ryan is on an inventory team which visitsstores to take inventories thereof. Her husband, asupervisor, and Mrs. Lyle, the wife of another su-pervisor, are the other persons on this team. In ad-dition,Mrs. Ryan picked up the cash deposits fromthe store of employee Dennis when her husband,Supervisor Ryan, did not do so.2.The Union'smajorityCharles Endicott signed a union authorizationcard(G.C.Exh.41) at a union meeting onMarch 29, at the request of Union RepresentativeNobles.After asking Endicott to read the card, No-bles told him that he, Nobles, "would take a majori-ty of these cards to the Company to show themthey had a representation," and that"an outsiderlike a priest or rabbi would have a card check."Nobles added that after this the Union would bar-gain for a contract. Endicott read his card beforesubscribing.Henry Brown signed a union authorization card(G.C. Exh. 9) on March 31 at the request of oneTed Helms, a representative and agent of theUnion.Helms made no promises to induce Brownto sign.Mrs. Thelma Brown signed a union authorizationcard(G.C. Exh. 10) on March 31, at the request ofTed Helms, who told her "it would be used to forma union."In reply to Brown's question if "it [thecard] would better the working conditions,"Helmsanswered"Yes ... it would be better pay andeverything."Steve Fryar signed a union authorization card(G.C. Exh.11) on March 28,at a union meetingover which Union Secretary-Treasurer Charles No- 236DECISIONSOF NATIONAL LABOR RELATIONS BOARDbles presided. Nobles stated to prospectivesignersat the meeting that "these cards were used forrepresentation by the Union."Steven Cox signed a union authorization card(G.C. Exh. 12) on March 29. Union RepresentativeNobles told Cox, before the card was signed, that"it would be the Retail Clerks" and "it would makeus a member of the Retail Clerks." However, thecard had been actually presented to Cox previouslyby an employee at a Broken Arrow, Oklahoma,store of Respondent.Alfred Acord, age 16, signed a union authoriza-tion card (G.C.Exh. 13) at the request of JohnnyLewis on March 30.Steve Parrish signed a union authorization card(G.C. Exh. 14) at the request of Union Representa-tive Nobles on March 30. Nobles told him "in orderfor us to bring a union in, we would have to havefifty-one percent or better majority of our cardssigned, authorization cards," and Nobles wouldthen present them to the Company with a letterrequesting recognition; that the Company couldhave an impartial person check the signatures onthe cards against the payroll. Elmer Smith was alsopresent at the time.Parrish also distributed union authorization cardsto employees of Respondent. He gave one card(G.C. Exh. 15) on March 29 to Jack Foley "to giveto Gene Herrera." That night Herrera brought thesigned card to Parrish, who told Herrera that "wehad to get a majority of all cards Qigned ... and No-bles would take the cards . . . and present them tothe Company. And that this was not binding [Her-rera ] in any way [but] this was just a card authoriz-ing the Union to represent [Herrera] in collectivebargaining."Jerry Dennis signed a union authorization card(G.C. Exh. 16) on March 29 at the request ofUnion Representative Nobles who told him that itwas "an authorization to represent us in belongingto the Union ... that we would have to have amajority of fifty-one percent before we would haverepresentation ... that ... after he [Nobles] hadfifty-one percent, [he] would give notice to theCompany that he was representing us to join theUnion." Bill Ratliff was present at the time.Dennis gave a card (G.C. Exh. 16[) on March 30toThomas J. Ryan. In handing Ryan the card,Dennis said "Here is a card that you will berepresented by the Union if you sign it," and that51 percent "had to be down before we could getrepresentation from the Union." Thereupon, Ryansigned it.Another person who signed a union authorizationcard (G.C. Exh. 18) is Jack Foley, who subscribedon March 29. He received it from Steve Parrishwith whom he had a discussion. Foley "figured"that "it would be a forty hour week" after listeningto Parrish say that "if we got the Union in we wouldget better hours or less hours" because "the Unioncould help us out with some of our hours," whereas"acting alone a guy couldn't get anywhere."Elmer Smith signed a union authorization card(G.C. Exh.19) on March 30, at a union meetingheld at the Ramada Inn. He had previously be-longed to a Retail Clerks union.Prior to signing,Union Representative Nobles told those at themeeting the Union could"represent[employees] tothe Company,or have an election ... " It wasvoted by the employees attending the meeting tosign the cards in order to have the Union representthem and have Nobles present the cards to theCompany rather than have an election.LesterWilliams signed a union authorizationcard(G.C. Exh.20) on March 31,at the request ofUnion Representative Helms.In soliciting Williams,Helms said that the Union would represent the em-ployees"tomake better wages,"that it would beable to get better wages and working conditions forWilliams,and that the purpose of the card was "torepresent[the employees and] present these cardsto ... the owner."William Ratliff signed a union authorization card(G.C. Exh.22) on March 29, at the request ofUnion Representative Nobles at the union office.Nobles told him that a "majority of authorizationcards" was needed "to represent the Union," andthat when such cards were presented to the Com-pany it"would have to negotiate with us."Charles Nobles is the Union's secretary-treasurer.As a result of a conversation with employee JerryDennis on March 28, a morning and afternoonmeeting were scheduled for employees on March29 at the Union's office in Tulsa,Oklahoma. At theafternoon meeting employees Bill Garrett and JohnLewis signed authorization cards (G.C. Exhs. 23and 24)upon the solicitation of Nobles.At each of the above two meetings Nobles toldemployees"that there were a number of ways thatthe Union would come in to a store;that amongthose was the card check or a voluntary recognition... or election";that"to have a card check or avoluntary recognition"the Union needed at least51 percent of the employees"signed up in an ap-propriate unit";that he could not "guarantee a setraise" if the Union"went in";that he could notguarantee an election;and that the employeesshould read the cards before signing them.Another meeting of employees was held at theunion office on March 30. Nobles repeated at thismeeting his remarks set forth in the preceding para-graph which he made on March 29.At this meeting12 employees signed authorization cards. (See G.C.Exhs.26-37.)Nobles also obtained signed authorization cardsfrom Virgil Clay, Tom Atkinson,and Robert John-son. (G.C. Exhs.38, 39,and 40)on March 31.One of the Union's business agents is Ted Helms.He engaged in the campaign to organize Respon-dent's employees.On March 31,he signed up MikeGilbhar(G.C. Exh.46), to whom Helms said "thiscard would help bring the Union in."Helms alsotoldGilbhar that"we had to have a majority of U-TOTE M OF OKLAHOMA, INC.237these cards signed before we could bring the Unionin." It was stipulated that Helms is a union agentand representative.3.The Union's demand for recognitionOn March 31, Charles M. Yarton wasgeneralmanager ofU-Tote M of Oklahoma, Inc. At orabout 5 p.m. on that date (the transcript incorrectlyreads "March the 21st") he was visited by UnionRepresentatives Charles Nobles, Ted Helms, andDon Cook. Company Supervisors Melcher andLankfordwere also present at the time.The Uniondemanded and Respondent denied recognition. Theunion men presented a number of signed unionauthorization cards to Yarton.After counting andreading them Yarton wrote down on a piece ofpaper the name of each signer.Following this hereturned the cards to one of the union representa-tives.Melcher commented that"it looks like youhave a lot of cards there." Lankford and Melcherdeclined to look at the cards. Soon thereafter Yar-ton checked the above list of signers,which he hadjust prepared from the cards he read,with thepayroll and found that such subscribers were em-ployees of either One-Stop Storesor U-Tote Mstores.IV.RESPONDENT'S EVIDENCEAs noted above, part of the General Counsel'scase was adduced through some of Responden's su-pervisors. Those features of the General Counsel'scase favorable to Respondent may be regarded asevidence on Respondent's behalf.Respondent alsointroduced evidence in support of its position thatno unfair labor practices were committed. Thatevidence follows.A. The Testimony of W. A. LankfordLankford is Respondent's treasurer and secreta-ry, and is assistant to President Melcher in the areaof operations,finance,and accounting. He is alsovicepresident of a corporation, not otherwiseidentified in the record, which is the parent ofRespondent.About April 5, Lankford spoke to Steve Parrishfollowing a shortage discovered in Parrish's storethe day before.Parrish was suspended on April 4.After discussing this shortage,Parrish acceptedLankford's offer to conduct another inventory ifParrish so desired. Accordingly, the inventory wasrepeated on the next day, April 6, only to disclose"a little larger"shortage.On April 7,Parrish in-formedLankford, in response to the latter'squestion, that he was "satisfied with the inventory."Thereupon, Lankford told Parrish that it was com-pany policy to give a polygraph test "to try todetermine where the shortages were coming from,"but that this did not reflect on the honesty of Par-rish.Lankfordalso said thatParrish would be putback to work if he passed the test, but at anotherstore. In the previous January or February, Lank-ford told Parrish that General Manager Yarton con-sidered Parrish a "very fine employee" and that hecould possibly become a supervisor in time. At notime did Lankford tell Parrish that U-Tote M neverfired anybody for inventory shortages.In the conversation of April 7, Parrish mentionedthat he desired to attend the University of Tulsaand asked to be assigned to a store near there.Lankford promised this on condition that Parrishpass the polygraph test and also on condition thatsuch a store be available. But Lankford did not saysuch an assignment was dependent upon Parrish'squietingdownon unionactivity; in fact Lankfordnever discussed the Union with Parrish or any otheremployee.B.The Testimonyof Ralph CooleyEmployee Cooley and employee Jerry Adamsprepared and circulated a petition stating thatRespondent'semployees did not want a union.Several employees signed it.On June 15, it wasnotarized and presented to Respondent..Cooleysent a copy to the Union.Iexcluded this petition(Resp.Exh. 1) because it was ineffectual to affectthe Union's majority on March 31. He once signeda union authorization card but withdrew it laterbecause he"transferred allegiance"from the Unionto the Company.C. The Testimony of LeRoy MelcherBy a written agreement consummated on March3,Respondent acquired the 18 Tulsa, Oklahoma,stores of Oklahoma One-Stop Stores, Inc. (Resp.Exh. 6). Pursuant thereto, possession of such storeswas to be delivered to Respondent on April 1 (Item7,Resp. Exh. 6), but Respondent actually "tookover" the One-Stop Stores before April 1.On March 30, Melcher spoke to the storemanagers and assistant managersof U-Tote M andOne-Stop Stores in two sessions about 1 hour apart.At each meeting he made the same remarks. Firsthe told them that U-Tote M was purchasing theOne-Stop Stores. Then he asked for questions andanswered those propounded to him. Among otherthings,he assured them, in answering somequestions, that "they could stay the way they hadbeen operating." However, Melcher then and theredecided to place U-Tote M stores "on the samebasis as the One-Stop Stores."At the hearing Melcher testified that, followingthe takeover of the One-Stop Stores,itwas "essen-tial that you operate on one system or the other,"and outlined the reasons therefor. Thus, he ex-plained that only one pay system was practical,although U-Tote M and One-Stop had differentsystems prior to April 1. But, on April 1, at hisdirection all the stores were placed on the same ba-sis.Thus, he decided to continue with the One-Stop 238DECISIONSOF NATIONAL LABORRELATIONS BOARDsystem and instructed his supervisors to so informU-Tote M and One-Stop employees thereof orallyand by a form letter. That letter is in evidence asGeneral Counsel's Exhibit 3. Further,Melchertestified that General Counsel's Exhibit 44 "prettywell expresses" the One-Stop system which was putinto effect on April 1. (The transcript, p. 405,1. 24,erroneously refers to G.C. Exh. 4 rather than 44.)AfterApril 1,Respondent also changed thefrequency of paydays, so that the employees werepaid semimonthly rather than weekly, as had beenthe case prior to April 1. In view of the fewerpaydays,Respondent informed employees, onMarch 30, when it told them of the change in payperiods,thattheycoulddrawagainsttheirpaycheck or wages.Finally,Melcher testified that he had noknowledge of any unionorganizingdrives on or be-foreMarch 30. It was not until just before noon onMarch 31 that he became aware of union activitiesat the stores, when at that time General ManagerYarton advised him of a union meeting the nightbefore.V.CONCLUDINGFINDINGS AND DISCUSSIONSA. As to Interference,Restraint,and CoercionIn the last week of March, General Manager Yar-ton asked some employees whether they signedunion cards and how many employees had attendeda union meeting. And shortly after March 31, heasked some employees whether they had attendedunion meetings.Ifind that this interrogation iscoercive within the meaning of Section 8(a)(1) ofthe Act.Inaddition,GeneralManager Yarton, aboutApril 1, abolished proposals to make the storemanagersindependent contractors. But I find thatsuch proposals had been initiated prior to the ad-vent of the Union. Hence, I find it was proper todiscontinue these direct dealings with employeesafter the Respondent became obligated to recog-nizeand bargainwith the Union as majorityrepresentative of the employees. However, Yartonalso made other changes in wages and working con-ditions on April 1, as outlined in General Counsel'sExhibit 44, and also changed the pay period fromweekly to semimonthly, without consulting or bar-gaining with the Union thereon. I find that this is afailure to bargain with the Union at a time when itenjoyed majority status and thus contravenes Sec-tion 8(a)(5) and, derivatively, 8(a)(1) of the Act.About March 28, Supervisor Ryan told employeeParrish that the independent contractor's agree-ment was intended "to prevent organized labor."The remainder of Ryan's remarks about this agree-ment are not coercive, and I so find. Then on orabout April 2, Supervisor Lyle told Parrish thatsuch contracts were not worth the paper they werewritten on and were prepared "to prevent or-ganized labor." Lyle's other references to thesecontracts are not coercive, and I so find. However,Ryan's and Lyle's describing the contracts as ameans of preventing organized labor takes on acoercive aspect, so that I find that they transgressSection 8(a)(1) of the Act.At the same time, i.e., about April 2, Lyle alsotold Parrish that "there isn't any organized labor inour stores, and there never will be." While standingalone this may be innocuous, I find that it is coer-cive when considered with the accompanying state-ment that the contracts were devised to defeatunionizationof the stores. Hence, I find that Lyle'ssaidstatementcontravenes Section 8(a)(1) of theAct. Cf.The Great Atlantic & Pacific Tea Company,Inc.,167 NLRB 776.A meeting of employees was held on or aboutMarch 27 by Respondent. Among otherthings,General Manager Yarton discussed working condi-tions with employees. Since the record is barren asto employer knowledge of union activity at thistime, I find that such discussion, except as hereinnoted below, did not transgress the Act.However, Yarton also at this meeting of March27 said he would not put up with collective bargain-ing and that, if it became necessary to close downthe stores, such stores would be operated by super-visors and persons hired "off the street." I find thatthis statement reasonably connotes, and was in-tended to convey the impression, that Respondentwould close the stores rather than recognize aunion.Further, I find the statements set forth in thisparagraph are coercive and violate Section 8(a)(1)of the Act. To the extent that Respondent'sevidence is not consonant with such findings, I donot credit the same.On or about March 30, Supervisor George Ryanasked employee JerryDennisif Dennis had signed aunioncard or had been to the union meeting thenight before. I find this is coercive interrogation,since no legitimate reason isdisclosed warrantingthe solicitation of such information.When Dennisanswered both questions in the affirmative, Ryanasked if everyone had signed cards. This too con-stitutes coercive interrogation. Continuing, Ryanstated that he did not know how this would benefitDennis andadded that he predicted that the Unionwould never be "in the U-Tote M organization."When assessed with the other coercive language ofRyan made contemporaneously, I find that this lastremark is coercive in that it implies that it would befutile for employees of Respondent to have a union.A day or two later, in requesting Dennis to signan independent contractoragreement,SupervisorRyan commented that its "main reason ... was torule out organized labor." I find that this is coer-cive.About April 1, General Manager Yarton told em-ployee Dennis about changes in compensation andworking conditions, and also that Respondent wastrying to ascertain what the employee grievanceswereso asto adjust the same if possible. Since the U-TOTE M OF OKLAHOMA, INC.Union had attained majority status on March 31, Ifind that Yarton's conduct on April 1 amounted tounilateraldealingswithemployeesand thusbypassed the Union. Accordingly, I find that theyviolate Section 8(a)(5) and (1) of the Act. Insofaras Respondent's evidence is inconsistent with theforegoing,Ido not credit it.B.Asto the Discharge of Steve ParrishParrish was active in the unionmovement and,with employee Lewis,was instrumental in inducingUnionRepresentativeNoblesin organizingRespon-dent's stores.It is not necessaryto repeat here thespecific acts whichParrish performedon behalf ofthe Union, as they arerecited inthe analysis of Par-rish's evidenceabove. It is sufficient to point outthat I creditParrish as tohis description of his ac-tivitiesfor the Union. Further, I find that Parrishwas dismissedon April 13, by GeneralManagerWalters and thatWaltersassigned"inventoryshortage"as the reasontherefor, and that in factParrish's storewas short $545.89 on April 4 and$806.09 on April 6. Of course, I find thatan inven-tory shortageconstitutesa lawful ground fordischarging an employeeand that ifParrish was ter-minated for an inventory shortage his dismissal waslawful.Nevertheless, I find thatParrish wasactuallydischargedfor his union activity and that the reasongiven to him was a pretext to disguisethe truereason.This ultimateconclusion is based on the en-tire record and the followingsubsidiary facts, whichI also find.1."Direct evidenceof a purposeto discriminateis rarely obtained,especially as employers acquiresome sophistication about the rights of their em-ployees under theAct; but such purpose may beestablished by circumstantial evidence."Corrie Cor-poration v. N.L.R.B.,375 F.2d 149, 152 (C.A. 4).SeeN.L.R.B. v. Putnam Tool Company,290 F.2d663, 664 (C.A. 6). Therefore,it is not uncommonfor an employer to point to an employee's short-comings as the reasonforadiscriminatorydischarge.2.As foundabove,Parrishwas active in theunion movement among Respondent'semployees.Thisin itself means nothing;but it may be con-sidered in ascertainingthe true cause for adischarge."Obviously,the dischargeof a leadingunion advocate is a mosteffective method of un-dermining a union......N.L.R.B. v. LonghornTransfer Service, Inc.,346 F.2d 1003, 1006 (C.A.5).3.Respondenthad knowledge of Parrish's unionactivity.Thus,VicePresidentLankford, 2 daysafter theinventoryshortage,mentioned to Parrishthat"everything" blew up in Lankford's face. I find"everything,"among other things,meant Parrish'sunion activities.And on April 7, Supervisor RyantoldParrish that he knewthatParrishwas amember ofthe Union's negotiatingcommittee. Icredit Parrishon both ofthese conversations and239do not accept Respondent's evidence to the extentthat it collides therewith.4.Respondent entertained union hostility, asfound above in connection with the 8(a)(1) viola-tions.Nevertheless,union animus,without more, isnot sufficient to brand a termination of employ-ment as illegal.N.L.R.B. v. Howard Quarries, Inc.,362 F.2d 236 (C.A. 8). But it is a factor which maybe evaluated in determining the real reason for anemployee's discharge.N.L.R.B. v. Georgia RugMill,308 F.2d 89, 91 (C.A. 5).5.Although other employees had in the past suf-fered inventory shortages, all of them had not beendischarged therefor. In fact, Respondent's officerstestified it was a discretionary matter whether anemployee would be discharged for an inventoryshortage. Admittedly, Parrish was a good employeeand Respondent was considering promoting him. Itisdifficult to understand why Parrish was fired foran inventory shortage when other employees insimilar situations were retained and were allowed tomake good on the shortages by deductions fromtheir wages, and when he was considered a goodemployee, unless he was discriminated against forhis unionactivity. The discharge of two employeesfor inventory shortages just before the hearingherein is not helpful on this issue, for thosedischarges occurred long after Parrish was ter-minated. These employees are James Williams andMike Gilbhar. More in point are company pastpractices. But those practices demonstrate that em-ployees often were retained following inventoryshortages.No contrary result is required because Parrishmay have caused the inventory shortage by theft.This is because Parrish was never accused of steal-ing and also because at the hearing herein Respon-dent's officers insisted Parrish was discharged onlyfor an inventory shortage and for no other reason.Hence, the fact that other employees uniformly hadbeen discharged in the past for theft is of no con-sequence in determiningcompany policyon inven-tory shortages. Of course, if Parrish did purloin, asnow contended by Respondent, it will affect hisreinstatement and backpay at the compliance stageof the proceeding.6. It is sufficient to establish the illegality of thedischarge to show that union activity was themotivating or substantial reason for the discharge.N.L.R.B. v. Symons Mfg. Co.,328 F.2d 835, 837(C.A.7);N.L.R.B. v. Lexington Chair Co.,361F.2d 283, 295 (C.A.4);N.L.R.B. v.WhitinMachine Works,204 F.2d 883, 885 (C.A. 1). I findthat union activity was a substantial reason for thedischargeofParrish,and that his inventoryshortage "alonewould not have led to thedischarge."N.L.R.B. v. Park Edge Sheridan Meats,Inc.,341 F.2d 725, 728 (C.A. 2).7.Parrishwas abruptly suspended on the dayfollowing his inventory shortage and was dischargeda few days later.In the intervening time, i.e., on theday following the suspension, Vice President Lank- 240DECISIONS OF NATIONAL LABOR RELATIONS BOARDford expressed antiunion sentiments to Parrish andindicated that Parrish led the union movement.This warrants the inference,which I draw, that Par-rish was discharged for union activity which "sud-denly blows up in my[Lankford's] face."Further, Icredit Parrish that Lankford told him that Respon-dent did not fire anyone for shortages"unless theyamounted to $1,000 or more."C. TheDischargeof Jerry DennisDennis was also active in the union movement. Icredit his accountof his union activities as set forthelsewhereabove. Theyneed not be reiterated here.And I find thatRespondenthad knowledge thatDennis wasinvolvedin the union movement, for IcreditDennis that(1) responding to SupervisorRyan'squestionson about March 30, Dennis an-swered that he had attended a union meeting thenight before and that he guessedeveryone hadsigned a card at that meeting,and (2) on April 29or 30, at a company dinner foremployees at theSaratogaMotel,SupervisorRyan referred toDennis as"It looks likethe big AFL-CIO represen-tative is here tonight....Iwill telleverybody."Although I find that thestatementof Ryan in (2),above,demonstrates that Respondent was aware ofthe unionactivities ofDennisprior tohis discharge,I find thatit is not coercive and, therefore,does notviolate Section8(a)(1) of the Act.Further, I findthatGeneralManagerWaltersfiredDennis on May 1, giving as the reasontherefor "an inventoryshortage."And I find thatDennis was short$935.03 on April 26 and $969.72on April 27,and that such shortages constitutecause for the lawful discharge of Dennis.But I findthat the real reasonfor thedischarge is the unionactivity ofDennis, and that the reason given to him,i.e.,an inventory shortage,isa pretext to concealthe true reason.In finding that the reason given for the dischargeof Dennis,i.e., inventory shortage,isa pretext, Ihave taken into consideration his unionactivity andRespondent's union hostility,as well as the lack ofa policy orpractice to discharge all employeeswhose stores disclose aninventoryshortage. In-deed,the employees succeeding Dennis, i.e., ElmerSmithand AlbertKirk, were short$509.36 on May30 and $167.21 on June 1, yet nodisciplinary ac-tion was taken against them.And whena store inwhich Dennis was employed as assistant managerwas found short in Marchabout $400 (Orlan Whitebeing the manager),neither Dennisnor White wasdischargedand only White wasrequired to makegood on this.White had to pay 55percent of theshortage through payroll deductions,but Denniswas not held accountablefor any ofthe shortagealthough,according to Respondent'sevidence,assistant managers were accountablefor 45 percentof an inventory shortage in his store.Further,Ifind thatDenniswas summarilydischarged without being granted an opportunity topay the inventory shortage attributed to him, not-withstanding that other employees had been af-fordedsuch an opportunity under identical circum-stances.And, finally,I find significantnot only theabsenceof a policyto discharge for an inventoryshortage,but also the failureto notifyemployees,either in writingor orally, that theyrisked loss ofemploymentby inventoryshortages.Failure towarn has probative value.Dunclick, Inc.,159NLRB10;N.L.R.B. v. Melrose Processing Co.,351F.2d 693 (C.A. 8).The abruptdischarge of Dennis warrants the in-ference-and I draw it-that his unionactivity,rather than the inventory shortage,was the motivat-ing or substantial reason for his discharge. It istherefore not conclusive that hisinventoryshortagemay also have entered into the deliberations result-ing in his discharge.N.L.R.B. v.WhitinMachineWorks,204F.2d 883, 885(C.A. 1). Accordingly, IfindthatDennis was discharged for engaging inunionactivity.D. The Discharge of Steven FryarFryar was employedas a trainee in Store 901.(See G.C. Exh.21.) However, the recorddisclosesno significantunion activity by Fryar other thansigning a unionauthorization card. (G.C. Exh. 11.)On May 1, Fryarwas discharged for aninventoryshortage and was so informedby GeneralManagerWalters.But I find,with some hesitation, that Fryarwas discharged for his union membership and thatthe reason given him,i.e., an inventory shortage, isa pretext to cloak the true reason.In concluding that Fryar was discharged for sign-ing a unioncard, I have relied on the facts foundabovethat Respondent was hostileto the Union;that it committed violationsof the Actduring thisperiod,including the dischargeof two(Parrish andDennis)strong union adherents;that as a traineeFryarwas not responsibleforthe inventoryshortage;that Fryar was abruptlydischarged; thatRespondent had no setor fixed policy of discharg-ing employeesfor inventoryshortages;and thatother employees sufferinginventoryshortages werenot always dischargedtherefor.A troublesome factor in this connection is theabsence of direct evidence that Respondent hadknowledgethat Fryarsigned a union authorizationcard.But this is not fatal to a finding thatFryar wasactually discharged for signing the card.This ispartlybecause the dismissaloccurred abruptly."The abruptness of a discharge and its timing arepersuasive evidence as to motivation."N.L.R.B. v.MontgomeryWard & Co., Inc.,242 F.2d 497, 502(C.A. 2), cert.denied355 U.S. 829.Then,again, Ifind that the permissible reason,i.e.,an inventoryshortage,would not alone have led toFryar'sdischarge.N.L.R.B. v. L.E. Farrell Company,360F.2d 205, 208 (C.A. 2). And thearbitrary attitudeof discharging of a new employee may be con-sidered in determining motive for a discharge. U-TOTE M OF OKLAHOMA, INC.N.L.R.B. v. Firedoor Corporation of America,291F.2d 328, 332 (C.A. 2), cert. denied 368 U.S. 921.Finally, I have relied on the fact that a false reasonwas givento Fryar for his discharge, for I do notcreditRespondent's evidence that Fryar wasdischarged for an inventory shortage. Giving a falsereason, when coupled with union animus, is someevidence that a discriminatory motive underlay thedischarge.N.L.R.B. v. Joseph Antell, Inc.,358 F.2d880, 883 (C.A. 1).E.The Refusal ToRecognize and Bargain withLocal 731.The appropriate unitThe appropriateunit consistsof all employeesemployed by Respondentin itsretail stores locatedin Tulsa, Broken Arrow, and Bixby, Oklahoma, ex-cluding office clerical employees, guards, profes-sional employees, and supervisors as defined in theAct; and I so find.Dispute existsas to whether Bon-nie Ryan should be included in the unit. On thissegment of the case, I find thatBonnie'sprincipaldutyis to assist inthe taking of inventories. And Ifurther find that such functionisoneperformed inthe interestof managementbecause it protects theEmployer's property by constant oversight. Also, Ifind that she works with supervisors in conductinginventories.Hence,Ifind a lack of community ofinterestbetweenBonnie andthe storemanagersand assistant managers.Accordingly, I find thatBonnieRyan should be excluded from the unit. ButIdo not find, as contended by the General Counsel,thatBonnie"is employed by her spouse," a super-visor.Adam D. Goettl and Gust Goettl, d/b/a Inter-nationalMetal Products Co.,107 NLRB 65, uponwhich the General Counselrelies,has recently beenmodified by the Board to exclude as employeesunder Section 2(3) only spouses of substantialstockholders or principal officers.Foam RubberCity #2 of Florida, Inc. d/bla Scandia167 NLRB623, 624. There is no evidence thatBonnie'shusband is a stockholder or officer of Respondent.2.The Union's majorityIt has been agreed that not more than 61 personswere employed in the appropriate unit on March31, 1967, when the Union submitted its demand forrecognition. (See G.C. Exh. 21.) But Bonnie Ryanhas been found not to be part of the unit. Hence, Ifind that 60 employees on March 31 composed theunit. And I further find that the Union had 32 cards(G.C. Exhs. 9 to 20, 22 to 41, and 46)in itsposses-sion and proffered them to Respondent on the oc-casionof its demand on March 31. Patently, 32cards constitute a majorityin a unitconsisting of60.Such majorityimposesupon Respondenta statu-tory obligation to recognize and bargain with theUnion unless (a) the majorityis taintedby cards241which were improperly obtained, or (b) Respon-dent in good faith questioned that majority, eventhough in fact a majority existed. On issues (a) and(b), above, the burden rests upon the GeneralCounsel. Hence, he must establish that the majoritywas validly obtained and that the Employer had noreasonable basis for doubting that majority.It is my opinion, and I find, that the GeneralCounsel has established by a fair preponderance ofthe evidence that the cards were properly obtained,that no misrepresentations were made, that the sub-scribers were not misled by misrepresentations ifmade, and that no coercion was used to obtainsignatures.Sandy's Stores, Inc.,163 NLRB 728.Respondent contends that the card of employeeAlfred Acord is invalid because he was 16 when hesigned it. Acord became 16 on August 13, 1966.Whileit ismanifest that he was a minor at the time,Ifind that this alone does not destroy the validity ofhis card. Further, I find that Acord comprehendedwhat he wassigningand that no improper methodswere used to induce him to sign. Hence, I find thatAcord's card should be counted in computing thenumber of valid cards on March 31.In addition, Respondent attacks the cards of em-ployees Thelma Brown (G.C. Exh. 10) and LesterWilliams (G.C. Exh. 20) on the ground they "wereobtainedby seriousmisrepresentations." (SeeResp.Br., p. 2.) However, I find that these twocards are valid. Brown testified (and I find) that sheasked Union Representative and Agent Ted Helms"if it would better the working conditions" and thatHelmsreplied, "Yes ... there would be better payand everything." I find that Helms neither guaran-teed nor promised higher wages to induce Brown tosign;atmost, I find that Helms did no more thanstate what were the aims of the Union, and that it ispermissible for a union to outline its objectives insolicitingauthorization cards.Hence, I find noreprehensiblemisrepresentationbyHelms un-derminingthe validity of Brown's card.Similar considerations dispose of the assault onthe authorization card of Lester Williams. (SeeG.C. Exh. 20.) Thus I find that Union Representa-tiveHelmstoldWilliams that the card "was sup-posed to ... have a better representation of thestore ... the Union was going to represent us tomake better wages, and so forth and so on, and afew morethings... if it went union the Unionwould be able to get better wages ... and workingconditions."But Ifind that Helms also told Wil-liamsthat the purpose of the card was "the Unionwould represent us-present these cards to thestore ... to the owner, and so forth and so on."Hence, I find thatHelmsdid no more than an-nounce union goals and did not guarantee orpromise higher wages. Accordingly, I find that thecard of Williams has not been tainted nor in-validatedbymisrepresentations.Koehler'sWholesale Restaurant Supply,139 NLRB 945.354-126 O-LT - 73 - pt. 1 - 17 242DECISIONSOF NATIONALLABOR RELATIONS BOARD3.Respondent's doubt of majorityEven-if the Union enjoyed an actual majority onMarch 31,Respondent is excused from recognizingthe UnionifRespondentin good faith questionedthe Union's majority. On thisissue the burden is onthe GeneralCounsel to show that Respondent didnot display good faith in doubtingthe majority. Ifind that the General Counselhas carriedthis bur-den.Upon thisaspect of the case, I find thatRespon-dent,on March31, waspresentedwith 32 cards,that Respondent in the presence of union represen-tatives compared the names and signatures on thesecardswith itspayroll records, thatRespondentfound thatthe names on thecards matched thoseon itsrecords, that the Unionwas then and thereinformedof suchcorrespondencebetween thecards and Respondent's records,and thatRespon-dent did noton thatoccasion questionthe Union'smajority.Hence,Ifind that the General Counselhas established the absence of a reasonablefounda-tion for questioning the Union'smajoritystatus. Inaddition, I find thatRespondent's unfair labor prac-tices,occurring on and beforeMarch 31,demon-strates awant ofgood faith in doubtingthe majori-ty.Madison BrassWorks Inc. & Surf, Inc. v.N.L.R.B.,381 F.2d 854 (C.A. 7).It is true,and I find, that on April 3 (G.C. Exh.5), April 6 (G.C. Exh.6), andApril 10 (G.C. Exh.8),Respondent wrote letters to the Union amongother things questioning the Union'smajority; butthese letters offer no facts overcoming the GeneralCounsel'sprimafaciecase found to be establishedin the preceding paragraph.Accordingly,the Respondent should be requiredto recognize and bargainwith the Unionunless thelatter's demand forrecognition is defective.4.The Union's demand for recognitionIt is undisputed, and Ifind,that,on March 31,the Unionrequested recognitionfromRespondentfor a unit consisting of "all employees,both full-timeand part-time,working inthe U-Tote M storesand One-Stop Stores,which you have recentlypurchased, located in Tulsa, Broken Arrow, andBixby,Oklahoma,butexcludingsupervisors,guards,and watchmen as defined in the NationalLaborRelationsAct ...." (See G.C. Exh. 2.)While this demand does not excludeoffice clericalemployees and professional employees,I find that itwas not necessary to specificallymention them inthe listof employees excluded. Thisis because therecord failsto discloseany officeclericals andprofessionalsworking"in" the stores,so thatRespondentwas puton notice thatonly those per-sonsworking in the storesweresought to berepresented.Hence, I find that failure to excludeofficeclericals and professionals in the demanddoes not render it nugatory or otherwise affect itsvalidity.A question arises whether the appropriate unitexisted on March 31, for Respondent was not enti-tled until April1to possessionof the One-StopStores,which it purchased by an agreement ex-ecuted on March 3, 1967. See Item 7 of Respon-dent's Exhibit 6. However, I find that said April 1was merely the closing date provided in said agree-ment,that Respondent actually commenced operat-ing the One-Stop Stores shortly after March 3 andbeforeMarch 31, that Respondent was actuallyoperating the One-Stop Stores on March 31, andthat Respondent purchased said stores on March 3.Accordingly, I find that the appropriate unit was inexistence on March 31, for Respondent on that daywas operating not only its own stores but thoseacquired and purchased from One-Stop Stores byan agreement dated March 3. It follows that the de-mand for recognition on March 31 referred to theappropriate unit and that such unit was in existenceon that day.V1.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThoseactivities of Respondent set forth in sec-tionV, above, found to amount to unfair laborpractices,occurring in connection with its opera-tions described-in section I, above,have a close, in-timate, and substantial relation to trade,traffic, andcommerce among the several States,and tend tolead to labor disputes burdening and obstructingcommerce and the free flow of commerce.VII.THE REMEDYHaving found that Respondent has engaged incertain conduct prohibited by Section 8(a)(1), (3),and (5) of the Act, I shall recommend that the Na-tional Labor Relations Board order it to cease anddesist therefrom and to take specific affirmative ac-tion, as set forth below,designed to effectuate thepolicies of the Act.Since the discharges of Parrish,Dennis, and Fryar go "to the very heartof the Act"(N.L.R.B.v.EntwistleMfg. Co.,120 F.2d 532, 536(C.A. 4)), I shall recommend that the relief pro-vided in the Board'sOrder be broad enough toprevent further infringement of the Act in anymanner.As Respondent has discriminated against Parrish,Dennis, and Fryar with respect to their employ-ment, I shall further recommend that it be requiredto offer each of them immediate and full reinstate-ment to his former position or one substantiallyequivalent theretowithoutprejudice to theirseniority and other rights and privileges previouslyenjoyed by each,and to make each whole for anyloss of earnings he may have suffered by reason ofhis discharge.Inmaking them whole Respondentshall pay to each a sum of money equal to thatwhich he normally would have earned as wagesfrom the date of his discharge to the date of rein- U-TOTE M OF OKLAHOMA, INC.statementor a proper offer of reinstatement, as thecasemay be, lesshis net earningsduring suchperiod. Such backpay shall be computed on a quar-terly basis in the manner provided in F. W.Wool-worth Company,90 NLRB 289, and shall includethe payment of interest at the rate of 6 percent cal-culated according to the method set forth inIsisPlumbing & Heating Co.,138 NLRB 716. I shallalso recommend that Respondent preserve andmake available to the Board or its agents, uponreasonable request, all pertinent records and datanecessary to ascertain whatever backpay may bedue.Upon the basis of the forf employment of SteveParrish, Jerry Dennis, and Steven Fryar, therebydiscouraging membership in Local #73, a labor or-ganization, Respondent has engaged in unfair laborpractices condemned by Section 8(a)(3) and (I) ofthe Act.4.By engagingin the conduct set forth in thisparagraph Respondent has engaged in unfair laborpractices within themeaningof Section 8(a)(1) oftheAct: (a) coercively interrogating employeesconcerningtheir and other employees' union mem-bership, activities, and desires; (b) dealing directlywith employees and unilaterally changing wagesand working conditions of employees without con-sulting or bargainingwith Local 73 thereon; (c) of-fering employees independent contractor agree-mentsin order to prevent them from organizing;(d) threatening to close its stores rather than recog-nize a union;and (e)tellingemployees there willnever be anyunionor organized labor in its stores.5.All employees employed by Respondent in itsretail storeslocated in Tulsa, Broken Arrow, andBixby,Oklahoma, excluding office clerical em-ployees,guards,professional employees, and super-visors as defined in the Act, constitute a unit ap-propriate for the purpose of collectivebargainingwithin themeaning ofSection 9(a) of the Act.6.On or about March 31, 1967, and at allmaterial timesthereafter, Local #73 represented amajority, and has been the exclusive bargainingrepresentative, of all the employees in the aforesaidappropriate unit for purposes of collective bargain-ing withinthe meaningof Section 9(a) of the Act;and Respondent was on that date, and has beensince, legally obligated to recognize and bargainwith Local 73 as such.7.By refusing to recognize and bargain collec-tively with Local 73 in regard to the employees insaid appropriate unit on and since March 31, 1967,by dealing directly with employees, and by uni-laterally changing wages and working conditions ofemployeesin said uniton and since April 1, 1967,Respondenthas engaged in unfairlabor practiceswithin themeaning ofSection 8(a)(5) and (1) ofthe Act.8.The above-described unfair labor practices af-fect commerce within themeaningof Section 2(6)and (7) of the Act.2439.Respondent has not committed any other un-fair labor practices as alleged in the complaint.RECOMMENDED ORDERUpon the basis of the above findings of fact andconclusions of law, and upon the entire record inthis case,it isrecommended that Respondent, itsofficers,agents, successors,and assigns, shall:1.Cease and desist from:(a)Refusing to recognize or bargain with Local#73 as the exclusive bargaining representative ofallthe employees in the above-mentioned ap-propriate unit.(b)Discouraging membership in Local #73, orany other labor organization, by discharging em-ployees or otherwise discriminating in any mannerin respect to their tenure of employment or anyterm or condition of employment.(c)Coercively interrogating employees concern-ing their and other employees' union membership,activities, and desires.(d) Dealing directly with, and unilaterally chang-ing wagesand working conditions of, employees inthe above-described appropriatebargaining unitwithout consulting or bargaining with Local #73thereon so long as said Local #73 represents amajority of said employees.(e)Offering employees independent contractoragreements in order to prevent them fromorganiz-ing or joining any labor organization.(f)Threatening to close its stores rather thanrecognizea union.(g) Telling employees there will never be anyunionor organized labor in its stores.(h) In any other manner interfering with,restraining,or coercing employees in the exerciseof rights vouchsafed to them by Section 7 of theAct.2.Take the following affirmative action designedto effectuate the policies of the Act:(a)Upon request, recognize and bargain withLocal #73 as the exclusive representative of all em-ployees in the aforesaid appropriate unit and, if anunderstanding is reached, embody such understand-ing ina written,signedagreement.(b)OfferSteveParrish,JerryDennis,andSteven Fryar each immediate and full reinstatementtohisformerpositionorone substantiallyequivalent thereto, without prejudice to his seniori-ty and other rights and privileges enjoyed by each,and makeeachwhole for any loss of pay he mayhave suffered by reason of his discharge, with in-terest thereon at the rate of 6 percent.(c)Notify said Steve Parrish, JerryDennis, andSteven Fryar, if presentlyserving intheArmedForces of the United States of their right to fullreinstatementupon application in accordance withthe Selective Service Act and the Universal MilitaryTrainingand Service Act, as amended, afterdischargefrom the Armed Forces. 244DECISIONSOF NATIONALLABOR RELATIONS BOARD(d) Preserve and, upon reasonable request,make available to the Board or its agents, for ex-amination and copying,allpayroll records and re-ports and all other records necessary to ascertainthe amountof backpaydue under the terms of thisRecommended Order.(e) Post at its retail stores in Tulsa,Broken Ar-row, and Bixby,Oklahoma,copies of the attachednotice marked"Appendix."'Copies of said notice,on forms provided by the Regional Director for Re-gion 16,after being duly signed by Respondent'sduly authorized representative,shall be posted by itimmediately upon receipt thereof,and be main-tained by it for 60 consecutive days thereafter, inconspicuous places, including all places wherenotices to employees are customarilyposted.Reasonable steps shall be taken by Respondent toinsure that said notices are not altered,defaced, orcovered by any other material.(f)Notify the Regional Director for Region 16,inwriting,within 20 days from the receipt of thisDecision,what steps have been taken to complyherewith."IT IS FURTHER RECOMMENDED that the complaintbe dismissed insofar as it alleges violations of theAct not specifically found herein." In the event that this Recommended Order is adopted by the Board, thewords"a Decision and Order"shall be substituted for the words "theRecommended Order of a Trial Examiner"in the notice.In the furtherevent that the Board'sOrder is enforced by a decree of a United StatesCourt of Appeals,the words"a Decree of the United States Court of Ap-peals Enforcing an Order"shall be substituted for the words"a Decisionand Order"" In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read"Notify said Regional Director, inwriting,within 10 days from the date of this Order,what steps Respondenthas taken to comply herewith "APPENDIXNotice to All EmployeesPursuant to the RecommendedOrder of a TrialExaminer of the NationalLaborRelations Boardand in order to effectuate the policies of the Na-tional Labor Relations Act, as amended, we herebynotify our employees that:WE WILL NOTrefuse to recognize or bargaincollectivelywith Retail ClerksUnion Local# 73, Retail ClerksInternational Association,AFL-CIO,as the exclusive representative ofthe employees in the bargaining unit describedbelow.WE WILL NOT discourage membership in saidLocal #73, orany other labor organization, bydischargingemployeesorotherwisedis-criminating in any manner in respect to theirtenure of employment or any term or conditionof employment.WE WILL NOT coercively ask employeesabout their union activities,sympathies, anddesires,or those of other employees.WE WILL NOT deal directly with employeesor change wages or working conditions of em-ployees in the bargaining unit described belowwithout consulting or bargaining with saidLocal#73 as long as it represents a majority ofsaid employees.WE WILL NOToffer employees independentcontractor agreements in order to preventthem from organizing or joining any labor or-ganization.WE WILL NOT threaten to close our storesrather than recognize a union.WE WILLNOT tell employees there will neverbe any union or organized labor in our stores.WE WILL NOTin any other manner interferewith,restrain,or coerce our employees in theexercise of rights guaranteed to them by Sec-tion7 of the Act.WE WILL, upon request, recognize and bar-gain collectively with saidLocal #73as the ex-clusive bargaining representative of all em-ployees in the bargaining unit described belowwith respect to rates of pay, wages,hours ofemployment,and other conditions of employ-ment,and, if an understanding is reached, em-bodysuch understanding in a written,signedagreement.The bargaining unit is:Allemployees employed in our retailstores located in Tulsa,Broken Arrow,and Bixby,Oklahoma,excluding officeclericalemployees,guards,professionalemployees,any supervisors as defined inthe Act.WE WILL offer to Steve Parrish, JerryDennis, and Steven Fryar immediate and fullreinstatement each to his former position orone substantially equivalent thereto,withoutprejudice to his seniority and other rights andprivileges enjoyed by each.We will also payeach whatever loss of pay he may have suf-fered as a result of his discharge by us, with in-terest at 6 percent per annum.All our employees are free to become or remain,or refrain from becoming or remaining,members ofsaid Local #73 or any other labor organization.U-TOTE M OF OKLAHOMA,INC.(EmployerDatedBy(Representative) (Title)Note:We will notify the above-mentioned em-ployees if presently serving in the Armed Forces ofthe United States of their right to full reinstatementupon application in accordance with the SelectiveService Act and the Universal Military Training andService Act, as amended,after discharge from theArmed Forces. U-TOTE M OF OKLAHOMA, INC.245Thisnotice must remain postedfor 60 consecu-communicatedirectlywiththe Board's Regionaltive daysfrom the date of posting and must notbeOffice, Room 8A24, Federal OfficeBuilding, 819altered,defaced,or coveredby any othermaterial.Taylor Street, Fort Worth, Texas 76102, TelephoneIf employees have any question concerningthis334-2921.notice or compliance with its provisions, they may